*284The defendant’s claim that the prosecutor’s summation and the court’s charge deprived him of a fair trial are unpreserved (CPL 470.05 [2]). The defendant did not object to the prosecutor’s argument that the eyewitness and the police officer who testified had no motive to fabricate. In any event, were we to consider the claim on the merits, in the interests of justice, we would find that the prosecutor did not offer himself as an unsworn witness (People v Lovello, 1 NY2d 436). Similarly, were we to reach defendant’s claim that the court erroneously converted the reasonable doubt standard from a subjective one to an objective one, we would reject it as without merit (People v Quinones, 123 AD2d 793). Concur— Sullivan, J. P., Ross, Rosenberger, Kassal and Wallach, JJ.